STRINGER, Judge.
The narrow issue before this court is whether the circuit court departed from the essential requirements of the law in dismissing Joseph and Patricia Alfonso’s complaint for pure bill of discovery. We answer this question in the negative because a pure bill of discovery is not an *757appropriate remedy in this case. See Trak Microwave Corp. v. Culley, 728 So.2d 1177, 1178 (Fla. 2d DCA 1998); JM Family Enters., Inc. v. Freeman, 758 So.2d 1175, 1176 (Fla. 4th DCA 2000); Publix Supermarkets, Inc. v. Frazier, 696 So.2d 1369, 1371 (Fla. 4th DCA 1997). We do not reach the issue of any duty the School Board might have to the Alfonsos under chapter 440, Florida Statutes (2003), to otherwise cooperate in investigating and prosecuting any potential claims against any third-party tortfeasors.
Petition denied.
ALTENBERND, C.J., and KELLY, J., Concur.